PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,666
Filing Date: 3 Jul 2018
Appellant(s): Anhorn et al.



__________________
Carl A. Kukkonen, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 08, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burningham et al., US 20160370954 A1 (hereinafter, Burningham) in view of Endras et al., US 20160034590 A1 (hereinafter, Endras).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burningham in view of Endras, Chu et al., US 20110197266 A1 (hereinafter, Chu) and Campaign Monitor, web article titled “Embed Campaign Monitor in your site or application” found at https://help.createsend.com/admin/embed-campaign-monitor, captured by Google on Feb 21, 2018 (hereinafter, Campaign).

(2) Response to Argument
A. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding the rejection of independent claim 1 under 35 U.S.C. 112(b), Appellant first argues “The identified fields in this regard relate back to two recited operations of identifying based on the first polling and the second polling in which the data source is accessed in order to determine which fields have entries in such a data source and which fields do not have entries in the data source. The latter situation is addressed by the recited feature in that such identified fields not having corresponding identified entries (i.e., entries in the data source) are rendered in the graphical user interface form ( either the first graphical user interface form or the second graphical user interface form). At least on this basis, the rejections of claims 1, 11, and 19 in this regard should be withdrawn.” (App. Br. 7). The Examiner respectfully disagrees. It appears Appellant is stating the identified fields relate back to two recited operations of identifying, however, the identifying step based on the first polling recites both “the plurality of required fields do not have entries” and “the plurality of required fields have entries”. It is not clear which identified fields it directs. Appellant further argues that “it is submitted that the skilled artisan would recognize that the first polling uses the targeted URL associated with the first customer and the second polling uses the targeted URL associated with the second customer. Nowithstanding, the undersigned is amenable to amending the recitation of the first targeted URL to "a first targeted uniform resource locator (URL)" and the second recitation of the targeted URL to "a second targeted URL uniform resource locator (URL)".” (App. Br. 7). As admitted by the appellant, it would be proper to file the amended limitation rather than appeal after the non-final action with 

B. Rejections 1-18 under 35 U.S.C. 103 as being unpatentable over Burningham et al., US 20160370954 A1 (hereinafter, Burningham) in view of Endras et al., US 20160034590 A1 (hereinafter, Endras).

Regarding the rejection of independent claim 1 under 35 U.S.C. § 103, Appellant first argues “the Burningham reference fails to suggest that a database is polled so that an identification can be made as to both which of the plurality of fields do not have entries in the at least one data source and which of the plurality of required fields have entries in the data source. Cited par. 114 of Burningham is simply directed to storing responses to questions and, in addition, to storing a question that a respondent is current answering.” (App. Br. 10). The Examiner respectfully disagrees. 
Current claim set does not define the “at least one data source” is a database. Even if the at least one data source is a database, Burningham, at para. [0114], discloses results database stores the survey question that a respondent is currently answering, and the survey question contain five questions, and the survey system include a record in the results database for both questions has answered and questions has not yet answered. Even Burningham, in the same paragraph, exampled with a case that the respondent has answered the first two questions, been provided the third question, and has not yet answered the third question or subsequent questions. Therefore, appellant’s argument is not persuasive.

Appellant next argues “Continuing with Burningham, par. 140 of this reference does not suggest an arrangement in which identified fields (i.e., required fields identified in response to the recited polling) differ in the graphical user interface, but rather, to translating / mapping such questions (as defined in par. 12 of Burningham) which can be based on the corresponding distribution channel.” (App. Br. 10). The Examiner disagrees. 
	Appellant seems to argue the concept of ‘the fields that don’t have entries and the fields that do have entries (The ones that do have entries are omitted)’ is not taught by Burningham. Burningham, at para. [0076], specifically teaches it can provide a URL to “continue” the survey. Further, id. at para. [0075] teaches of a “progress indicator,” and at para. [0114] also teaches this. id. at para. [0114], specifically teaches that it knows which questions were answered by the user and which were not answered. This clearly implies that fields with answers and fields without answers would be different, and that the user would know which fields still need to be completed. The survey ID associates the user to the survey in progress and it is clearly associated with the URL. Furthermore, id. at para. [0140], composition manager recompose answer choices that are coded based on the survey ID, question ID, and available answer choice. For the survey ID, Burningham, at paras. [0112]-[0113] further discloses the surveys in the results database is organized according to survey ID, creation date, last modified date, closing time, most recent results, etc., the survey system associate a survey ID with a survey token, the survey token may identify when a particular respondent is completing a particular survey. Therefore, when the distribution channel manager of Burningham 

Appellant next argues “With Endras, a staged approach is used as the user populates fields without entries such that the manner in which these fields are presented to the user can be changed (referred to a change in staged format). The last sentence of par. 21 of Endras, namely "Only relevant unfilled fields are presented to the user for completion" refers to an iterative process after which a form has already been rendered and presented to the user (as opposed to initially omitting required identified fields in response to polling a data source as recited in the claims).” (App. Br. 10-11). The Examiner disagrees. 
	The sole purpose of using Endras as a reference was to show a teaching why a user would only be presented a form with unfilled fields that need to be completed. At para. [0021] of Endras, here it does show a staged format, but there clearly is a stage where the ONLY thing the user will see is relevant unfilled fields presented to the user for completion. That is, pre-populated fields will be omitted. The motivation to do this would be to make the form filling easier and to point out exactly what the user needs to complete. Therefore, appellant's argument should be found unpersuasive and rejections of independent claims 1, 11, and 19 should be maintained. 

Appellant next argues “Continuing with Endras, the claims were previously amended to distinguish that the graphical user interface would be rendered differently for different users based on the polling of the repository (for support, see, inter alia, specification par. 25).” (App. Br. 11). The Examiner also disagrees.
	The cited portion of the limitation argued by appellant is about repeating substantially similar steps happening with a second user. Since Endras was used to teach about a first user, it could also be used for a second, different user. Therefore, generating and rendering second graphical user interface for the second user by repeating substantially similar steps done for the first user is obvious because an obvious to try inquiry may properly lead to a legal conclusion of obviousness (Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), also see MPEP § 2143 I. E.). 

C. Rejections 19-20 under 35 U.S.C. 103 as being unpatentable over Burningham in view of Endras, Chu et al., US 20110197266 A1 (hereinafter, Chu) and Campaign Monitor, web article titled “Embed Campaign Monitor in your site or application” found at https://help.createsend.com/admin/embed-campaign-monitor, captured by Google on Feb 21, 2018 (hereinafter, Campaign).

Appellant next argues “with regard to claim 19, it is respectfully submitted that the skilled artisan seeking to provide enhanced user-interface techniques for rendering forms for population by a user would not have been motivated to combine the Chu 
	Chu is in the same field of methods and systems for secure user authentication using OTP generation and validation techniques which can be implemented in software, for example, for mobile phones, PDAs, PCs (Chu, at para. [0008]) that teaches the link in the email is personalized for the user. Methods described in the Chu reference is the same computer implemented method and related to the user interface in the email, web page or the mobile phone application (Chu, at para. [0059]). Both, the instant application and Chu are teaching techniques using hashed identification information for the customer in the link as well as an one-time key (See page 13 of most recent Non Final Action). Therefore, Chu should be considered to be in the same field of endeavor and it is reasonably pertinent.

Appellant next argues “Chu fails to suggest that the inclusion of a one-time key within an e-mail will cause a corresponding form to only be rendered once. Stated differently, the URL can only be activated a single time, and additionally, the corresponding form can only be rendered a single time. … There is no suggestion in these passages that the links can only be used a single time nor is there any suggestion that a one-time key can be used to render a form in a graphical user interface only a single time.” (App. Br. 12). 
combined teachings of Burningham, Endras, Chu and Campaign. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U5PQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 U5PQ375 (Fed. Cir. 1986).
As explained in the Non-Final Office action at page 13, Chu teaches the inclusion of a one-time key within an e-mail, and Campaign teaches the one-time key only allows the form to be rendered a single time (Campaign, at page 2). Therefore, Appellant's argument should be found unpersuasive and rejection of independent claim 19 should be maintained.

New Arguments Not Permitted in the Reply Brief
The appellant is reminded of 37 CFR 41.41 which states that "[a]ny argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner's answer, including any designated new ground of rejection, will not be considered by the Board for purposes of the present appeal, unless good cause is shown."


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SEUNG W JUNG/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.t